
	
		II
		Calendar No. 427
		112th CONGRESS
		2d Session
		H. R. 436
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 11, 2012
			Received; read the first time
		
		
			June 12, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to repeal the excise tax on medical devices.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Health Care Cost Reduction Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Repeal of medical device excise tax.
					Sec. 3. Repeal of disqualification of expenses for
				over-the-counter drugs under certain accounts and arrangements.
					Sec. 4. Taxable distributions of unused balances under health
				flexible spending arrangements.
					Sec. 5. Recapture of overpayments resulting from certain
				federally-subsidized health insurance.
				
			2.Repeal of medical
			 device excise tax
			(a)In
			 generalChapter
			 32 of the Internal Revenue Code of 1986 is amended by striking
			 subchapter E.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapters for chapter 32 of such Code is
			 amended by striking the item relating to subchapter E.
			3.Repeal of
			 disqualification of expenses for over-the-counter drugs under certain accounts
			 and arrangements
			(a)HSAsSubparagraph (A) of
			 section
			 223(d)(2) of the Internal Revenue Code of 1986 is amended by
			 striking the last sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses incurred after December 31, 2012.
			4.Taxable
			 distributions of unused balances under health flexible spending
			 arrangements
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsections (k) and
			 (l) as subsections (l) and (m), respectively, and by inserting after subsection
			 (j) the following new subsection:
				
					(k)Taxable
				distributions of unused balances under health flexible spending
				arrangements
						(1)In
				generalFor purposes of this
				section and sections 105(b) and 106, a plan or other arrangement which (but for
				any qualified distribution) would be a health flexible spending arrangement
				shall not fail to be treated as a cafeteria plan or health flexible spending
				arrangement (and shall not fail to be treated as an accident or health plan)
				merely because such arrangement provides for qualified distributions.
						(2)Qualified
				distributionsFor purposes of this subsection, the term
				qualified distribution means any distribution to an individual
				under the arrangement referred to in paragraph (1) with respect to any plan
				year if—
							(A)such distribution
				is made after the last date on which requests for reimbursement under such
				arrangement for such plan year may be made and not later than the end of the
				7th month following the close of such plan year, and
							(B)such distribution
				does not exceed the lesser of—
								(i)$500, or
								(ii)the excess
				of—
									(I)the salary
				reduction contributions made under such arrangement for such plan year,
				over
									(II)the
				reimbursements for expenses incurred for medical care made under such
				arrangement for such plan year.
									(3)Tax treatment of
				qualified distributionsQualified distributions shall be
				includible in the gross income of the employee in the taxable year in which
				distributed and shall be taken into account as wages or compensation under the
				applicable provisions of subtitle C when so distributed.
						(4)Coordination
				with qualified reservist distributionsA qualified reservist
				distribution (as defined in subsection (h)(2)) shall not be treated as a
				qualified distribution and shall not be taken into account in applying the
				limitation of paragraph
				(2)(B)(i).
						.
			(b)Conforming
			 amendmentParagraph (1) of section 409A(d) of such Code is
			 amended by striking and at the end of subparagraph (A), by
			 striking the period at the end of subparagraph (B) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(C)a health flexible spending arrangement to
				which subsection (h) or (k) of section 125
				applies.
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2012.
			5.Recapture of
			 overpayments resulting from certain federally-subsidized health
			 insurance
			(a)In
			 generalParagraph (2) of
			 section
			 36B(f) of the Internal Revenue Code of 1986 is amended by
			 striking subparagraph (B).
			(b)Conforming
			 amendmentSo much of paragraph (2) of section 36B(f) of such
			 Code, as amended by subsection (a), as precedes advance payments
			 is amended to read as follows:
				
					(2)Excess advance
				paymentsIf
				the
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2013.
			
	
		
			Passed the House of
			 Representatives June 7, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		June 12, 2012
		Read the second time and placed on the
		  calendar
	
